Case 2:19-cv-00974-JS-GRB Document 17 Filed 07/26/19 Page 1 of 4 PageID #: 274



                                               505 Northern Boulevard, Suite 311, Great Neck, NY 11021
                                                                                       tel. 516.303.0552
Sheehan & Associates, P.C.                                                             fax 516.234.7800
                                                                          spencer@spencersheehan.com

                                                                          July 26, 2019
District Judge Joanna Seybert
United States District Court
Eastern District of New York
100 Federal Plaza
Central Islip, NY 11722                                          Re:      2:19-cv-00974-JS-GRB
                                                                          Sibrian v. Cento Fine Foods, Inc.

Dear District Judge Seybert:

       This office, along with co-counsel Reese LLP, represents the plaintiffs. On June 19,
2019, defendant requested a pre-motion conference prior to moving to dismiss the First
Amended Complaint (“FAC”). Fed. R. Civ. P. 12(b)(1), (b)(6). ECF Nos. 14, 16. In accordance
with the Court’s Individual Motion Practices, plaintiffs’ response is filed “within seven (7) days”
of defendant’s pre-motion letter. Sec. IV (G).

I. The FAC Alleges defendant’s “Certified San Marzano Tomatoes” are Misleading

        The FAC states that defendant’s “labeling of their ‘Certified San Marzano’ tomatoes is
false, misleading, deceptive, unfair and untruthful” because they “lack the physical and other
characteristics associated by consumers with San Marzano Tomatoes and any seal from the
certifying organization.” FAC, ¶¶ 14-15. These attributes are ensured through a certification
program which has “established parameters and qualities a tomato marketed under this name
should possess.” FAC, ¶ 7. The group responsible for “oversee[ing] these standards” is the
“Consortium of the San Marzano Tomato” (the “Consortium”). FAC ¶ 8.

        “Certified” is defined as “officially recognized as possessing certain qualifications or
meeting certain standards.”1 For defendant’s tomatoes to be labeled as “Certified,” there must be
(1) “objective criteria” which together make up (2) an accredited standard, and evaluated for
adherence by (3) a competent body “which has the authority and expertise to bestow that
certification.” FAC ¶¶ 8, 101-104.2 In the context of San Marzano Tomatoes, the “certified”
designation refers to and necessarily implies characteristics of the products, and is especially
significant since they are “sold in aluminum tins, [which] cannot be seen, and are impervious to
touch and smell.” Defendant has not disclosed what attributes their certification regime includes
and rebut how it was not intended to deceive consumers.

II. Defendant’s “Certification” is Misleading Because the Products Fail to Meet Any
    Objective Criteria


1
 Definition of Certified, Google Search.
2
 Gabriele Jahn et al., “The reliability of certification: Quality labels as a consumer policy tool,” Journal of
Consumer Policy 28.1 (2005) at 57.


                                                           1
Case 2:19-cv-00974-JS-GRB Document 17 Filed 07/26/19 Page 2 of 4 PageID #: 275



        Prior to being confronted with the FAC, defendant insisted “the Products are certified as
San Marzano tomatoes by an independent, third-party certifier, Agri-Cert, which certifies the
entire grow and production process: from the seeds and growing, and all the way through and
including canning.” ECF No. 8 at 4. Defendant’s website elaborates on the “proper method”
and “guidelines,” which are identical to the Consortium’s, laid out in the FAC. FAC ¶¶ 20, 28,
31, 49-50, 66. Defendant mischaracterizes the FAC, which showed not that “the Products are
not genetically or physically similar” to “randomly selected brand[s],” but that they bear no
resemblance to tomatoes which adhere to the Consortium’s standards and criteria.

        Defendant now feigns ignorance of its purported adherence to the Consortium standards,
claiming it “does not advertise or represent any relationship with this certification group.” ECF
16 at 2 but see FAC ¶¶ 122, 126 (defendant represents it adheres to “[the guidelines] created to
regulate San Marzano tomatoes in Italy,” made “with the proper method to ensure superior
quality” and “certified by an independent third-party agency.”). Defendant’s claim is a half-truth
at best, because reasonable consumers are not aware defendant established its own, unspecified
certification requirements and is the only entity which follows them. As the “leading brand” and
largest seller in the U.S. of San Marzano Tomatoes from Italy, it strains credulity to accept that
defendant’s representations were not intended to mimic those of the Consortium.

III. Defendant’s “Certified for Sale” Argument is a Red Herring

        Defendant distorts the FAC through clever wordplay, claiming plaintiffs’ position is that
approval from a foreign organization is required to sell San Marzano Tomatoes in this country.
ECF 16 at 1-3 (misstating allegations, i.e., “San Marzano tomatoes can only be certified for sale
in the United States by the Consortium,” plaintiffs “fail to highlight any legal or regulatory body
that requires such a certification for sale of San Marzano tomatoes in the United States,” “only
the Consortium can certify San Marzano tomatoes for sale in U.S. markets,” “Cento does not
claim (and does not need to claim) a DOP certification for sale”). (emphasis added).

       Defendant’s use of “certification” in the phrase “certified (certification) for sale” is meant
to confuse. This is because no foods require “certification” before being sold. Whether a food
may lawfully be sold is based on its manufacture in accordance with regulations to deliver a safe,
non-injurious product. In the context of the FAC, “certification” refers to quality standards, as
opposed to “certified for sale,” a term used for a pharmaceutical or medical device that meets
bare minimum requirements to allow it to safely be sold to the public.

IV. The FAC Contains Plausible Allegations that Consumers are Misled

        Defendant claims “[N]o consumer could be confused by a product that claims to be
certified for a particular product trait when it has just such a certification for its practices and
products.” ECF 16 at 4. In today’s inter-connected world of global trade, American consumers
can appreciate foods which 50 years ago would have been unheard of. In fact, the Consortium’s
“promot[ion] of the variety abroad” has been one of the reasons consumers, including plaintiffs
“have recognized the features of the San Marzano, buying them for home use or seeking out their
use in restaurant dishes. FAC ¶ 9. The misleading representations observed and relied upon by
plaintiffs relate to the Products’ claims of certification, since the established entity and accepted
standard for ensuring quality criteria for San Marzano Tomatoes from Italy is the Consortium.
Only defendant does not abide by this standard, for reasons described in the FAC. FAC ¶ 138
(describing defendant’s involvement in the largest seizure of fraudulent tomatoes by the Italian
Police in decades).

                                                 2
Case 2:19-cv-00974-JS-GRB Document 17 Filed 07/26/19 Page 3 of 4 PageID #: 276



V. The FAC’s Primary Sources and Basic Composition Testing Reveal Defendant’s Fraud

        The “what” of defendant’s fraud are its claims that its Products were “certified,”
understood by reasonable consumers as complying with quality criteria of actual Certified San
Marzano Tomatoes. The “who” includes Cento’s President, Mr. Patrick M. Ciccotelli and
Giuseppe Napoletano. Defendant’s sanctions motion even included an affidavit from Mr.
Napoletano, who swore “Cento has been honorable and true to quality.” Exhibit A. Eight days
prior, Mr. Napoletano was given a suspended prison sentence by an Italian tribunal. That body
described him and his father as “masters of the pre-ordered fraudulent plan” which “falsely
certified” tomatoes as being compliant with Consortium requirements for growing conditions
and product attributes. ECF No. 14-13 at 6, Exhibit M to FAC.

VI. The FAC Plausibly Alleges Economic Injury Based on Price Premium

       Contrary to defendant’s claims that the FAC fails to “plausibly allege the purported
misrepresentations caused them actual harm,” plaintiffs stated that as a result of defendant’s
“representations and omissions,” they “paid more than they would have.” FAC, ¶¶ 200, 219.
Though expecting the Products to contain “San Marzano Tomatoes of equivalent quality to those
bearing certification by the relevant body,” they failed “to adhere to quality standards expected
by consumers who pay a premium price for a well-known, established product.” FAC ¶¶ 225,
227; Quiroz v. Beaverton Foods, Inc., No. 17-cv-7348, 2019 WL 1473088 (E.D.N.Y. Mar. 31,
2019) (plaintiff adequately pleaded injury based on allegation that she “she paid money for a
Product that was represented to them as preservative-free” when it was not).

       To the extent defendant seeks to exclude website statements, it is well-established such
statements are actionable, and the FAC alleges they were relied upon by plaintiffs. Goldemberg
v. Johnson & Johnson Consumer Companies, 8 F.Supp.3d 467, 480 (S.D.N.Y. 2014) (“Seen in
tandem with the product labels, the website and Facebook page plausibly support Plaintiffs
contention that a reasonable consumer could be misled.”).

VII.   Claims of Non-New York Plaintiffs Should Be Considered at Certification Stage

       Defendant seeks dismissal of the claims of non-New York plaintiffs based on lack of
personal jurisdiction. ECF 16 at 4; Bristol-Myer Squibb v. Superior Court of California, 137 S.
Ct. 1773 (2017). However, Bristol-Myers “addressed mass tort actions rather than class actions”
and was filed in state court. Gonzalez v. Costco Wholesale Corp., No. 16-cv-2590, 2018 U.S.
Dist. LEXIS 171000, at *18 (E.D.N.Y. Sep. 29, 2018). Given the “‘unsettled nature of the law
following Bristol-Myers’ – specifically its applicability to federal class actions,” the Court
should defer decision on its applicability until class certification. Id.

VIII. Conclusion

       For the foregoing reasons, defendant’s request for a pre-motion conference should be
denied. Thank you.
                                                         Respectfully submitted,

                                                           /s/ Spencer Sheehan
                                                           Spencer Sheehan

                                               3
Case 2:19-cv-00974-JS-GRB Document 17 Filed 07/26/19 Page 4 of 4 PageID #: 277




                                    Certificate of Service

I certify that on July 26, 2019, I served the foregoing by the method below to the persons or
entities indicated, at their last known address of record (blank where not applicable).

                                       CM/ECF           First-Class Mail           Email
Defendant’s Counsel                        ☒                     ☐                  ☐


                                                             /s/ Spencer Sheehan
                                                             Spencer Sheehan
